Title: To Benjamin Franklin from Hannah Walker, 20 June 1773
From: Walker, Hannah
To: Franklin, Benjamin


Most Honoured Sir
Westbury June [20, 1773]
I return you thanks for your Goodness in freeing my Letters. I Should have wrote before now but I have been quite ill and quite uncapable of all things. At Sometimes notwithstanding I Strove to keep my Spirits up but it was not in my Power. Trouble would overcome them but hope I Shall now get the Better for as my Son has wrote to me and Seems to like his trade and Place at Present and hope he will behave himself well and Mrs. Willams has wrote me so kind a Letter that I find great consolation in my Self for She is so kind to let me know they gave him his choice to return to England or to choose a trade and She Sees him often and Desires him if he wants for any thing to let her know and She has talked with his Master Several times and Says She has the Pleasure to acquaint me that his Master gives him a very good Charracter. Sir I Humbly beg the Favour of your goodness to do me the Favour to Send these Letters to Boston my Husband joyns me in begging the acceptance of our Humble Duties to your Self and good Mrs. Stevenson from your most Humble and most obedient Servant
Hannah Walker
